Citation Nr: 1821712	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-06 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a sleep disorder other than sleep apnea. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training from May 2004 to September 2004 and from August 2005 to December 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska. 

In December 2014 and May 2017 decisions, the Board remanded the issues above for further development.  In the May 2017 decision, the Board also denied entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A March 2018 Joint Motion for Remand vacated the portion of the May 2017 Board decision that denied the Veteran's claim for an increased rating for PTSD and remanded the claim for further development.  A letter was sent to the Veteran and his representative in March 2018 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  As the 90 days has not elapsed the Board will not address that issue in this decision.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a sleep disturbance other than sleep apnea.  

2.  The Veteran's service-connected disabilities do not render him incapable of securing or following a substantially gainful occupation.





CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017)

2.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5110(a), (b) (2) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  Here, neither the Veteran nor his representative has raised any issues with the duty to notify.    See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Over the course of the appeal, the Veteran's representative has stated generally that the examinations are inadequate and that there are records missing from the claims file.  However a review of the claims file does not indicate that there are any outstanding records that have not been requested or obtained.  Additionally, the Board finds that the VA examination reports are adequate because they are based on the Veteran's medical history, review of the claims file, and supported by rationales based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 


Service Connection 

The Veteran contends that he has a sleep disturbance other than sleep apnea that is due to his military service and/or service-connected PTSD.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. 1110, 1131 (2012); 38 C.F.R. 3.303 (a) (2017).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran's service treatment records show that on his September 2006 post deployment health assessment the Veteran reported still feeling tired after sleeping.  

VA treatment records dated July 2007 to April 2017 show that the Veteran was treated for sleep apnea and was prescribed medication for sleep.  

In a November 2008 rating decision, the RO granted service connection for PTSD.  

In a July 2011 rating decision, the RO assigned granted service connection for PTSD and major depressive disorder (MDD).  

The Veteran was afforded a VA sleep examination in August 2012.  The examiner concluded that the Veteran did not have a sleep disorder.  

The Veteran was afforded a VA mental disorders examination in August 2012.  The examiner noted that the Veteran's symptoms included chronic sleep impairment.  

In December 2012 the Veteran submitted internet articles entitled: "Chest: Apnea Elevated in Vets with PTSD"; "Sleep Problems, PTSD, widespread following Sept. 11"; and "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome". 

The Veteran was afforded a VA mental disorder examination in May 2013.  The examiner noted that the Veteran's symptoms included chronic sleep impairment.  

The Veteran was afforded a VA PTSD examination in February 2015.  The examiner noted that the Veteran's symptoms included sleep disturbance.  The examiner noted that the Veteran did not exhibit any other sleep mental disorder.  The examiner noted that sleep apnea would be addressed by a physician as that is a pulmonary disorder.  The examiner stated that no other DSM-IV mental sleep disorders were made.  The examiner stated that the Veterans' problems with sleep are related to the PTSD and MDD.

The Veteran was afforded a VA sleep examination in February 2015.  The examiner diagnosed sleep apnea.  The Veteran reported not getting restful sleep and that he snores loudly.  In response to what the current diagnosis or diagnoses related to the Veteran's claimed sleep disturbances, including whether the Veteran suffers from any sleep disorder separate from any service-connected psychiatric disorder, the examiner stated that he opined that the current diagnosis was sleep apnea.  

In a November 2015 decision, the RO granted service connection for sleep apnea.  

Based on the above, the Board finds that the evidence of record is against a finding that the Veteran has a diagnosis of a sleep disorder other than sleep apnea.  

In this regard, the Board finds the February 2015 VA opinions to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the February 2015 opinions were provided by VA medical professionals who possess the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinions are shown to have been based on a review of the Veteran's record and are accompanied by a sufficient explanation.  Furthermore, the opinions are consistent with the other medical evidence of record that shows the Veteran has only been diagnosed with sleep apnea and chronic sleep impairment has been noted as a symptom of his service-connected PTSD and MDD.  The Board thus finds that the February 2015 opinion is dispositive of whether the Veteran has a current diagnosis of a sleep disturbance other than sleep apnea.  

The Board acknowledges that the February 2015 VA examiner concluded that the Veteran's sleep problems are related to his PTSD and MDD.  However, the Veteran is already being compensated for these symptoms in his assigned rating for his PTSD and MDD.  Therefore, granting separate service connection for such symptoms would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2017).

The Board also acknowledges the Veteran's assertions that he has a separate sleep disturbance disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, diagnosing a separate sleep disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding his currently diagnosed disabilities requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions regarding whether he has a separate sleep disability.
The Board also acknowledges the internet articles submitted by the Veteran.  However, the articles do not address whether a Veteran has a diagnosis of a sleep disorder other than sleep apnea or separate from his PTSD and MDD symptoms.  Consequently, this evidence holds less probative weight than the other evidence of record in this case.

Finally, the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

TDIU

The Veteran contends that he is unable to work due to his service-connected disabilities. 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by non-service connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a) (2017).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

The Veteran filed a claim for TDIU on June 3, 2011.  The Veteran is currently service connected for PTSD with MDD rated as 70 percent effective February 28, 2011; sleep apnea rated as noncompensable effective October 28, 2011 and as 50 percent disabling, effective March 11, 2015; thoracic lumbar sprain, rated as 10 percent effective December 4, 2006; and muscle spasms left shoulder, rated as noncompensable, effective December 4. 2006.  Therefore, the Veteran meets the criteria for a schedular TDIU.  That is his combined rating is at least 70 percent and he has at least one disability rated at 40 percent or more.  As such, the Veteran's claim turns on whether his service connected disabilities render him unable to secure or follow substantially gainful employment.

The Veteran was afforded a VA general examination in May 2011.  The Veteran reported that he was unemployed due to termination secondary to psychiatric issues.  The examiner concluded that the Veteran's lumbar/thoracic back strain and left shoulder condition did not render him unable to secure or maintain substantial gainful employment.  The examiner explained that the Veteran was taking methadone for back pain management but has near normal range of motion of the back and left shoulder.  The examiner explained that the Veteran ambulates with a steady gait and shows no evidence of guarding or inability to transfer.  The examiner noted that the Veteran stated he was unable to be employed secondary to his psychiatric illness to include PTSD not his physical service-connected conditions.  

The Veteran was afforded a VA PTSD examination in May 2011.  The examiner noted that the Veteran was employed with Walmart for the past year.  The Veteran reported that he was fired due to all of his mental health stays and also due to his DUI.  The Veteran reported that he was in asset protection and they let him go as they felt that his credibility suffered greatly.  The examiner reported that the Veteran had undergone some serious legal charges that he was not aware of per his documentation in his last report.  The examiner also noted that there had been some legal issue of possession of child pornography while he was in treatment in 2010 that led to the Veteran being dismissed from his job.  The examiner noted that the Veteran will be entering a plea agreement or already has now at this time.  The examiner wrote that he suspected that the Veteran will be ordered into treatment for that specific matter that has nothing to do with service nor aggravated by service.  

On his June 2011 claim, the Veteran reported that he last worked full-time at Walmart on March 2, 2011.  The Veteran reported that the most he earned in one year was $7,953.76 in 2010.  He reported that he worked in asset protection.  The Veteran reported he had one year of college education.  

A June 2011 employer response shows that the Veteran began working at Walmart in May 2010.  It was noted that the Veteran was still employed but on suspension.  

The Veteran was afforded a VA mental disorders examination in June 2011.  It was noted that while in treatment the Veteran's computer was reportedly confiscated and he was charged with two felony counts of child pornography.  He denied the use of any child pornography.  It was noted that as a result of the charges the Veteran was fired from his job at Wal-Mart and lost his residence.  The Veteran reported that he moved in with an uncle and was currently unemployed.  

A June 2011 VA addendum opinion shows that the examiner concluded that it was less likely as not that the Veteran's PTSD and MDD would lead to the Veteran being unemployable.  The examiner explained that the Veteran has undergone significant legal involvement that was not related to his military PTSD or secondary MDD.  

A November 2011 Nebraska inmate details show that the Veteran was incarcerated on November 9, 2011 with a projected release date of November 6, 2012.  

The Veteran was afforded a VA mental disorders examination in August 2012.  The examiner noted that the Veteran's symptoms include chronic sleep impairment.  The examiner concluded that the Veteran's PTSD and MDD would not render the Veteran totally incapable of obtaining or maintaining physical or sedentary employment.  The examiner explained that the Veteran's PTSD and MDD in combination with all service related medical illnesses would not render him totally incapable of obtaining or maintaining sedentary employment.  

The Veteran was afforded a VA mental disorder examination in May 2013.  It was noted that Veteran was at Omaha Correctional Center for a total for six months, and three months at NSP prior to that.  It was noted that the Veteran was fully out of National Guard in 2011.  It was noted that the Veteran was employed with McDonald's where he had been employed for the past four to five months.  The Veteran reported that he felt his job was fine.  It was recorded that the Veteran had about three to four years of college credits between classes from UNL and SCC. 

A November 2013 VA treatment record shows that the Veteran was looking for employment.  

The Veteran was afforded a VA sleep examination in February 2015.  The examiner concluded that the Veteran's sleep apnea did not impact his ability to work.    
The Veteran was afforded a VA PTSD examination in February 2015.  The Veteran reported that he was employed at Red Carpet Inn Hotel where he was the front desk manager.  The Veteran stated that he had been at this job for over year and he was working evenings and his shift ends at 11 pm.  The Veteran reported that he was working 40 hours per week.  The Veteran reported that he had formerly worked for McDonald's in Lincoln.  The Veteran reported that he was promoted to manager and when the company changed ownership and he resigned before he would have not had a job anymore due to new ownership. 

Based on the above, the Board finds that the evidence of record is against a finding of entitlement to a TDIU.  The Board acknowledges that the Veteran has reported that he was unemployable due to his psychiatric disabilities.  However, a review of the record shows that the Veteran has been employed full-time during most of the appeal period.  The evidence of record also shows that when the Veteran was unemployed it was due to legal problems not related to his service-connected disabilities and the Veteran resigning due to a change in ownership at his job.  Additionally, the evidence of record does not illustrate that the Veteran's service connected disabilities prevent him from working with or under the supervision of others, from interacting with the public, or from performing any physical tasks required by employment as evidenced by the Veteran's current full-time employment. 

The Board does not doubt that the Veteran's service-connected disabilities cause occupational impairment.  However, that impairment is compensated by the current schedular ratings for those disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, the Board finds that the greater weight of the probative evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of service-connected disabilities.

Accordingly, the Veteran is not unemployable due to his service-connected disabilities, and hence TDIU entitlement is not warranted.  In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  See Gilbert, supra.  

ORDER

Entitlement to service connection for a sleep disorder other than sleep apnea is denied.  

Entitlement to a TDIU is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


